DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 17/222,269 filed 04/05/2021 in which claims 1-30 are presented for examination.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-10, drawn to a method for rescheduling uplink or downlink transmission that overlap with a switching gap, classified in H04W72/1289
II.	Claims 11-20, drawn to a method of extending frequency hopping, classified in H04L5/0012
III.	Claims 21-30, drawn to a method adjusting frequency hopping based on channel quality, classified in H04W72/0453
The inventions are distinct, each from the other because of the following reasons:
Inventions I, II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  
In the instant case, subcombination I has separate utility such rescheduling uplink or downlink transmission that overlap with a switching gap.  
Subcombination II has separate utility such as extending frequency hopping and Subcombination III has separate utility such as adjusting frequency hopping based on channel quality. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The subcombinations each have distinct processes which are different in scopes with different purpose. Different search strategy is required for each distinct scope/group.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
During a telephone conversation with Eric Moore on July 29, 2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-30 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. The office action for the elected group follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (WO 2021/046834 A1).

Regarding claim 1, Chen teaches a method for wireless communication by a network entity, comprising: 
determining that an uplink or downlink transmission is scheduled for a user- equipment (UE) on resources that overlap with a time gap for switching from a first set of frequency resources to a second set of frequency resources (Chen: Figs. 6-8; [0051]-[0053], UE determining collision between switching gap and PUCCH); and 
in response to the determining, taking an action to reschedule the uplink or downlink transmission so that the uplink or downlink transmission does not overlap with the time gap (Chen: Fig. 6-8; [0051]-[0053], rescheduling PUCCH as shown in Fig. 7 for example).  

Regarding claim 10, Chen teaches a method for wireless communication by a user-equipment (UE), comprising: 
receiving, from a network entity, signaling that schedules an uplink or downlink transmission on resources that overlap with a time gap for switching from a first set of frequency resources to a second set of frequency resources (Chen: Figs. 6-8; [0051]-[0053], UE determining collision between switching gap and PUCCH); and 
taking an action to process the uplink or downlink transmission so that the uplink or downlink transmission does not overlap with the time gap (Chen: Fig. 6-8; [0051]-[0053], rescheduling PUCCH as shown in Fig. 7 for example).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (WO 2021/046834 A1) in view of Cirik et al (US 2019/0394082 A1).

Regarding claim 2, Chen teaches wherein the uplink or downlink transmission is an uplink transmission scheduled (Chen: Figs. 6-8; [0051]-[0053], UE determining PUCCH based on configuration information from the network).
Chen does not explicitly disclose via downlink control information (DCI) signaling from a network entity.  
Cirik teaches receiving PUCCH configuration via downlink control information (DCI) signaling from a network entity (Cirik: [0233], [0253], [0333]-[0334]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Chen wherein the PUCCH configuration is received via downlink control information (DCI) signaling from a network entity as disclosed by Cirik to provide a PUCCH based beam failure recovery system (Cirik: Abstract).

Regarding claim 3, Chen  in view of Cirik teaches wherein taking the action to reschedule the uplink or downlink transmission comprises: indicating to the UE, via DCI signaling, a resource of the second set of frequency resources to use for the uplink transmission; or indicating to the UE, via signaling, a resource of the second set of frequency resources that is designated as a default resource for rescheduling uplink transmissions (Chen: Figs. 6-8; Cirik: [0233], [0253], [0333]).  

Regarding claim 4, Chen in view of Cirik teaches wherein the uplink transmission scheduled via the first DCI signaling is an acknowledgment of physical downlink shared channel (PDSCH) signaling (Chen: Figs. 6-8; [ 0052]). 

Regarding claim 5, Chen in view of Cirik teaches wherein the uplink or downlink resource is an uplink resource scheduled via semi-persistent scheduling (SPS) or configured grant (CG) signaling from a network entity (Cirik: [0333]-[0334].  

Regarding claim 6, Chen in view of Cirik teaches wherein taking the action to reschedule the uplink or downlink transmission comprises indicating to the UE, via signaling, a resource of the second set of frequency resources that is designated as a default resource for rescheduling uplink transmissions (Chen: Figs. 6-8; [0051]-[0053]).  

Regarding claim 7, Chen in view of Cirik teaches wherein the uplink transmission scheduled via SPS or CG signaling is an acknowledgment of physical downlink shared channel (PDSCH) signaling (Chen: Figs. 6-8; Cirik: [0233], [0253], [0333]).   

Regarding claim 8, Chen teaches wherein taking the action to reschedule the uplink or downlink transmission comprises: indicating to the UE, via DCI signaling, a physical uplink control channel (PUCCH) resource of the second set of frequency resources to use for the uplink or downlink transmission; indicating to the UE, via signaling, an increased delay period related to the uplink or downlink transmission; or indicating to the UE, via DCI or radio resource control (RRC) signaling, a resource of the second set of frequency resources to use for the uplink or downlink transmission (Chen: Figs. 6-8; Cirik: [0233], [0253], [0333]). 
 
Regarding claim 9, Chen in view of Cirik teaches wherein the first set of frequency resources and the second set of frequency resources comprise sub-bands or bandwidth parts (BWPs) (Chen: Figs. 3-4; Cirik: [0333]-[0334], [0554]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478